DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 2, 8, and 20 are objected to because of the following informalities:  
Claim 2, line 2, “the length of the mat” should read --the length of the mat base--
Claim 8, line 1, “the magnet grade” should read --a magnet grade--
Claim 20, line 5-6, “the front surface” should read --the first surface--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the plurality of individual magnets being arranged in a line substantially parallel to the length of the mat base” in lines 2-3. It is unclear if this limitation is referring to the plurality of individual magnets of the first plurality of magnets or the plurality of individual magnets of the second plurality of magnets, or the plurality of individual magnets of each of the first and second plurality of magnets.
Claim 11 recites the limitation “the first plurality of magnets and the second plurality of magnets further comprise a plurality of booster magnets” in lines 1-2. It is unclear if this limitation is reciting that each of the first and second plurality of magnets further comprises a plurality of booster magnets, or if there is merely a plurality of booster magnets in addition to the first and second plurality of magnets.
Claim 11 recites the limitation “the plurality of individual magnets” in line 3. It is unclear if this limitation is referring to the plurality of individual magnets of the first plurality of magnets or the plurality of individual magnets of the second plurality of magnets, or the plurality of individual magnets of each of the first and second plurality of magnets.
Claim 12 recites the limitation “each magnet of the plurality of individual magnets and of the plurality of booster magnets” in lines 1-2. It is unclear if this limitation is referring to the plurality of individual magnets of the first plurality of magnets or the plurality of individual magnets of the second plurality of magnets, or the plurality of individual magnets of each of the first and second plurality of magnets. Furthermore, following the rejection above to claim 11, it is unclear if this limitation is referring to the plurality of booster magnets of the first plurality of magnets or of the second plurality of magnets, or if there is merely a plurality of booster magnets in addition to the first and second plurality of magnets.
Claim 13 recites the limitation “the plurality of individual magnets” in line 1. It is unclear if this limitation is referring to the plurality of individual magnets of the first plurality of magnets or the plurality of individual magnets of the second plurality of magnets, or the plurality of individual magnets of each of the first and second plurality of magnets.
Claim 13 recites the limitation “the plurality of booster magnets” in line 2. Following the rejection above to claim 11, it is unclear if this limitation is referring to the plurality of booster magnets of the first plurality of magnets or of the second plurality of magnets, or if there is merely a plurality of booster magnets in addition to the first and second plurality of magnets.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US Publication No. 2016/0045809).
Regarding independent claim 1, Jones discloses a mat (Figs. 1-2) comprising:
a mat base (towel 1) defined by a length and a width, the length being greater than the width;
a first plurality of magnets (2a-2d; par. 24 lines 1-4, “While hook and loop patches are disclosed in the embodiment above, any type of attachment means can be used such as: buttons, snaps, magnets, clips, clasps, ties, or drawstrings”) coupled to a first surface of the mat base (front face 1a, see Fig. 1); and
a second plurality of magnets (3a-3d; par. 24 lines 1-4 cited above) coupled to a second surface of the mat base (back face 1b, see Fig. 2).

    PNG
    media_image1.png
    594
    391
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    587
    391
    media_image2.png
    Greyscale

	Regarding claim 16, Jones further discloses a plurality of batting strips (strips of padding 8, see Fig. 16; insomuch as Applicant has shown and disclosed batting strips, the Office takes the position that the strips of padding 8 of Jones are analogous to the batting strips of Applicant’s invention) arranged in parallel to the width of the mat base (see Fig. 16), wherein the plurality of batting strips are configured to provide support to the mat (the strips of padding 8 will inherently provide support to the mat base/towel of Jones by providing additional material in the areas of the strips of padding 8).
	Regarding independent claim 20, Jones discloses a method for manufacturing an exercise mat, the method comprising:
providing a mat base (towel 1) defined by a length and a width, the length being greater than the width;
coupling a first plurality of magnets (2a-2d; par. 24 lines 1-4, “While hook and loop patches are disclosed in the embodiment above, any type of attachment means can be used such as: buttons, snaps, magnets, clips, clasps, ties, or drawstrings”) coupled to a first surface of the mat base (front face 1a, see Fig. 1); and
coupling a second plurality of magnets (3a-3d; par. 24 lines 1-4 cited above) coupled to a second surface of the mat base opposite the first surface (back face 1b, see Fig. 2).

Claims 1, 4-5, 7, 9, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL 1 (“Nadi Yoga Mat - An Eco-Friendly Mat That Stays Rolled Up,” PDF printout attached).
Regarding independent claim 1, NPL 1 discloses a mat (Nadi Yoga Mat) comprising:
a mat base (formed by top and bottom layers, see figures on pages 5 and 6, reproduced below) defined by a length and a width, the length being greater than the width;
a first plurality of magnets coupled to a first surface of the mat base (every other magnet starting from first left magnet for a first of two rows of magnets, see annotated figure from page 5 below, first plurality of magnets embedded between top and bottom layers of mat base such that first plurality of magnets are coupled to a first surface of the top layer of the mat base); and
a second plurality of magnets coupled to a second surface of the mat base (every other magnet starting from second left magnet for the first of two rows of magnets, see annotated figure from page 5 below, second plurality of magnets embedded between top and bottom layers of mat base such that second plurality of magnets are coupled to a second surface of the bottom layer of the mat base).

    PNG
    media_image3.png
    484
    634
    media_image3.png
    Greyscale


Regarding claim 4, as NPL 1 discloses wherein “[t]he magnets align the mat so that it is tight and even, keeping the mat securely rolled together during transportation without a bag or strap” (paragraph on pages 5-6), NPL 1 implicitly discloses wherein an operative magnetic direction of the first plurality of magnets is opposite an operative magnetic direction of the second plurality of magnets, such that the first plurality of magnets magnetically engages with the second plurality of magnets when the mat is rolled.
Regarding claim 5, NPL 1 further discloses wherein the first plurality of magnets are configured to interface with the second plurality of magnets as the mat is rolled along the length of the mat base around an axis formed by the width of the mat base (see citation from paragraph on pages 5-6 above for claim 4).
Regarding claim 7, NPL 1 further discloses wherein a spacing between adjacent magnets of the first plurality of magnets increases along the length of the mat base (see annotated figure above).
Regarding claim 9¸ NPL 1 further illustrates wherein a spacing between a magnet of the first plurality of magnets and an adjacent magnet of the first plurality of magnets is based on a radian angle measured on a substantially circular shape formed by the mat in a rolled position with the axis formed by the width of the mat base as a center of the substantially circular shape (insomuch as Applicant has shown this limitation, the Office holds that the spacing between each of the first plurality of magnets of NPL1 similarly satisfies this limitation, as the first plurality of magnets are spaced such that when the mat is rolled, the first plurality of magnets engages with the corresponding second plurality of magnets).
Regarding claim 15, NPL 1 further discloses wherein the mat base comprises a plurality of layers of material (top and bottom layers), and wherein the first plurality of magnets and the second plurality of magnets are at least partially embedded between the plurality of layers of material (see figure on page 5 and page 6).

    PNG
    media_image4.png
    429
    451
    media_image4.png
    Greyscale

	Regarding independent claim 20, NPL 1 discloses a method for manufacturing an exercise mat (Nadi Yoga Mat), the method comprising:
providing a mat base (formed by top and bottom layers, see figures on pages 5 and 6, reproduced below) defined by a length and a width, the length being greater than the width;
coupling a first plurality of magnets coupled to a first surface of the mat base (every other magnet starting from first left magnet for each of two rows of magnets, see annotated figure from page 5 below, first plurality of magnets embedded between top and bottom layers of mat base such that first plurality of magnets are coupled to a first surface of the top layer of the mat base); and
coupling a second plurality of magnets coupled to a second surface of the mat base opposite the first surface (every other magnet starting from second left magnet for each of two rows of magnets, see annotated figure from page 5 below, second plurality of magnets embedded between top and bottom layers of mat base such that second plurality of magnets are coupled to a second surface of the bottom layer of the mat base).

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruse (US Patent No. 10,946,235).
Regarding independent claim 19, Ruse discloses an exercise mat (accessorized yoga mat 100) comprising:
a mat base (yoga mat 110) defined by a length and a width, the length being greater than the width; and
a dowel (mat strap 117; insomuch as Applicant has shown and defined a dowel as being “the dowel 110 is integrally formed as part of the mat base 100 and may be made of the same material as the mat base 100,” the Office takes the position that the mat strap 117 of Ruse is analogous to the dowel of Applicant’s invention) coupled to a first end of the mat (at bottom edge wrap 114), wherein the mat is configured to be rolled around the dowel along the length of the mat (see Fig. 2 showing mat coiled around mat strap 117).


    PNG
    media_image5.png
    619
    558
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    696
    385
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over NPL 1 (“Nadi Yoga Mat - An Eco-Friendly Mat That Stays Rolled Up,” PDF printout attached) and further in view of Ruse (US Patent No. 10,946,235).
NPL 1 teaches the invention as substantially claimed, see above.
Regarding claim 2, NPL 1 does not teach a dowel coupled to a first end of the mat, and wherein the mat is configured to be rolled around the dowel along the length of the mat.
Ruse teaches an analogous mat (yoga mat 100) comprising a dowel (mat strap 117; insomuch as Applicant has shown and defined a dowel as being “the dowel 110 is integrally formed as part of the mat base 100 and may be made of the same material as the mat base 100,” the Office takes the position that the mat strap 117 of Ruse is analogous to the dowel as illustrated by Applicant) coupled to a first end of the mat (at bottom edge wrap 114), and wherein the mat is configured to be rolled around the dowel along the length of the mat (see Fig. 2 showing mat coiled around mat strap 117).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the mat of NPL 1 to further include a dowel/mat strap coupled to the first end of the mat such that the mat is configured to be rolled around the dowel/mat strap along a length of the mat, as is similarly taught by Ruse, for the purpose of further assisting a user to easily and effectively roll the mat for storage and unroll the mat for use, and to further allow a user to easily carry the mat in a coiled configuration by attaching a carrying strap (150 of Ruse) to the dowel/mat strap (Ruse Col. 2 lines 66-67, “the carrying strap 150 may be engaged to mat 110 through a mat strap 117 at a mat strap loop 119”).
Regarding claim 3, NPL 1 as modified by Ruse further teaches wherein the dowel (mat strap 117 as modified by Ruse) is formed as part of the mat base (as modified by Ruse, via edge wrap 114, see Figs. 8A and 11 of Ruse), but does not necessarily teach wherein the dowel is made of the same material as the mat base. However, absent any showing of criticality for the material used to form the dowel/mat strap, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dowel/mat strap of NPL 1 in view of Ruse to be the same material as the mat base since it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over NPL 1 (“Nadi Yoga Mat - An Eco-Friendly Mat That Stays Rolled Up,” PDF printout attached) and further in view of NPL 2 (“Magnet Grades,” PDF printout attached attached).
NPL 1 teaches the invention as substantially claimed, see above.
Regarding claim 6, NPL 1 does not teach wherein each magnet of the first plurality of magnets and of the second plurality of magnets has an equal magnet grade.
NPL 2 teaches wherein the magnet grade of a magnet is determined by material properties of the magnet (see section titled “What are Magnet Grades” on page 1, second paragraph, “The number comes from an actual material property, the Maximum Energy Product of the magnet material,” and see section titled “What Grade Should I Choose?” on page 2).
Therefore, as Applicant has not shown criticality for the magnetic material used or the magnetic grade of the first and second plurality of magnets, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select a known material for the first and second plurality of magnets such that each of first and second plurality of magnets has an equal magnet grade as a matter of obvious design choice, and for the purpose of achieving the same predictable results of allowing the first and second plurality of magnets to magnetically connect with one another as the mat is rolled. It has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
Regarding claim 8, NPL 1 does not teach wherein the magnet grade of adjacent magnets of the first plurality of magnets increases along the length of the mat base.
NPL 2 teaches wherein the magnet grade of a magnet is determined by material properties of the magnet (see section titled “What are Magnet Grades” on page 1, second paragraph, “The number comes from an actual material property, the Maximum Energy Product of the magnet material,” and see section titled “What Grade Should I Choose?” on page 2).
Therefore, as Applicant has not shown criticality for the magnetic material used or the magnetic grade of the first plurality of magnets, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select known materials for the first plurality of magnets such that the magnet grade of adjacent magnets of the first plurality of magnets increases along the length of the mat base as a matter of obvious design choice, and for the purpose of providing a stronger magnetic force to the magnets of the first plurality of magnets that are spaced further apart from one another to ensure the tension created by rolling the mat does not overpower the magnetic pull of the first plurality of magnets. It has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over NPL 1 (“Nadi Yoga Mat - An Eco-Friendly Mat That Stays Rolled Up,” PDF printout attached) and further in view of NPL 3 (“Halbach Arrays,” PDF printout attached).
NPL 1 teaches the invention as substantially claimed, see above.
Regarding claim 10, NPL 1 teaches wherein the first plurality of magnets and the second plurality of magnets each comprise a plurality of individual magnets, the plurality of individual magnets being arranged in a line substantially parallel to the length of the mat base (see annotated figure above for claim 1), but does not teach wherein the first plurality of magnets and the second plurality of magnets each comprise a plurality of individual magnets utilizing a Halbach array.
NPL 3 teaches a Halbach array for magnets that creates a one-sided magnet (see page 3), such that one side of the magnet has a strong magnetic field and an opposite side of the magnet has a weak or near zero magnetic field (see section titled “What is a Halbach Array?” on page 1).
Therefore, as Applicant has not shown criticality for the type of magnetic field used for the first and second plurality of magnets, and as Halbach array magnets are well-known, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the individual magnets of the first and second plurality of magnets to utilize a Halbach array for the purpose of providing a suitable magnetic field to achieve the same predictable results of allowing the first and second plurality of magnets to magnetically connect with one another as the mat is rolled.
Regarding claim 11, NPL 1 as modified further teaches wherein the first plurality of magnets and the second plurality of magnets further comprise a plurality of booster magnets arranged in one or more lines substantially parallel to, and offset from, the plurality of individual magnets (interpreted as the plurality of individual magnets of each of the first and second plurality of magnets) along the axis formed by the width of the mat base (see annotated figure for claim 1 above, and see annotated figure below).

    PNG
    media_image7.png
    460
    538
    media_image7.png
    Greyscale


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over NPL 1 (“Nadi Yoga Mat - An Eco-Friendly Mat That Stays Rolled Up,” PDF printout attached) in view of NPL 3 (“Halbach Arrays,” PDF printout attached), and further in view of NPL 2 (“Magnet Grades,” PDF printout attached attached).
NPL 1 as modified by NPL 3 teaches the invention as substantially claimed, see above.
Regarding claim 12, NPL 1 as modified by NPL 3 does not teach wherein each magnet of the plurality of individual magnets (interpreted as the plurality of individual magnets of each of the first and second plurality of magnets) and of the plurality of booster magnets has an equal magnet grade.
NPL 2 teaches wherein the magnet grade of a magnet is determined by material properties of the magnet (see section titled “What are Magnet Grades” on page 1, second paragraph, “The number comes from an actual material property, the Maximum Energy Product of the magnet material,” and see section titled “What Grade Should I Choose?” on page 2).
Therefore, as Applicant has not shown criticality for the magnetic material used or the magnetic grade of the first and second plurality of magnets and of the plurality of booster magnets, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select a known material for the first and second plurality of magnets and the plurality of booster magnets such that each of the first and second plurality of magnets and each of the plurality of booster magnets has an equal magnet grade as a matter of obvious design choice, and for the purpose of achieving the same predictable results of allowing the first and second plurality of magnets to magnetically connect with one another as the mat is rolled and of allowing the plurality of booster magnets to magnetically connect with one another as the mat is rolled. It has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
Regarding claim 13, NPL 1 as modified by NPL 3 does not teach wherein each magnet of the plurality of individual magnets (interpreted as the plurality of individual magnets of each of the first and second plurality of magnets) has a first magnetic grade, and each magnet of the plurality of booster magnets has a second magnet grade, wherein the first magnet grade is less than the second magnet grade.
NPL 2 teaches wherein the magnet grade of a magnet is determined by material properties of the magnet (see section titled “What are Magnet Grades” on page 1, second paragraph, “The number comes from an actual material property, the Maximum Energy Product of the magnet material,” and see section titled “What Grade Should I Choose?” on page 2).
Therefore, as Applicant has not shown criticality for the magnetic material used or the magnetic grade of the first and second plurality of magnets and of the plurality of booster magnets, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select a known material for the first and second plurality of magnets such that each of the first and second plurality of magnets has a first magnet grade, and to select a known material for the plurality of booster magnets such that each of the plurality of booster magnets has a second magnet grade, wherein the first magnet grade is less than the second magnet grade, as a matter of obvious design choice. Such a modification would provide one side of the mat with magnets that are easier to release than magnets located on the other side of the mat, thereby making unrolling the mat easier for a user by providing a more easily releasable magnetic connection between the first and second plurality of magnets. It has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over NPL 1 (“Nadi Yoga Mat - An Eco-Friendly Mat That Stays Rolled Up,” PDF printout attached).
NPL 1 teaches the invention as substantially claimed, see above.
Regarding claim 14¸ NPL 1 does not teach wherein the first plurality of magnets and the second plurality of magnets comprise a plurality of magnetic strips oriented substantially parallel to the length of the mat base. However, as Applicant has not shown criticality to a shape of each of the first and second plurality of magnets, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the shape of the first and second plurality of magnets to be strips as a matter of obvious design choice, and for the purpose of providing a suitable magnet shape to aid in rolling the mat. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. MPEP 2144.04, Section IV., Subsection B.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL 1 (“Nadi Yoga Mat - An Eco-Friendly Mat That Stays Rolled Up,” PDF printout attached) and further in view of Mohsin (Foreign Patent Publication CA 2950925 A1, copy provided).
NPL 1 teaches the invention as substantially claimed, see above.
Regarding claim 17, NPL 1 does not teach a plurality of securing magnets arranged at an end of the mat opposite of an axis formed by the width of the mat base around which the mat is rolled.
Mohsin teaches an analogous mat (magnetic exercise mat 14) comprising a plurality of securing magnets (magnetic end bars 80) arranged at an end of the mat opposite of an axis formed by the width of the mat base around which the mat is rolled (page 4 lines 23-25, “Clips 50 may be added to the magnetic exercise mats of the present invention in order to assist in starting rolling so that the magnetic component and metal component line up and can maintain the magnetic exercise mat in rolled up position,” indicating the mat is rolled starting at clips 50 at opposite end to magnetic end bars 80) that engage with a metal strip (90) located on the mat to maintain the mat in a rolled configuration (page 4 lines 4-6, “when the matting is rolled up from the first end toward the second end it is held closed by the attraction of the metal component to the magnetic component”)..

    PNG
    media_image8.png
    284
    617
    media_image8.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the mat of NPL 1 to further include a plurality of securing magnets and a metal strip, as is taught by Mohsin, for the purpose of providing additional magnetic fasteners to ensure the mat maintains a rolled configuration when stored by a user (Mohsin page 4 lines 4-6).
	Regarding claim 18, NPL 1 as modified by Mohsin further teaches wherein the plurality of securing magnets (magnetic end bars 80 as modified by Mohsin) comprises one or more magnetic strips (see Mohsin Fig. 5, where a magnetic end bar is equivalent to a magnetic strip).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Godfrey (US Patent No. 9,688,496) teaches an exercise mat comprising a mat base (mat 500) and a dowel (body 102 of mat rolling apparatus 100) coupled to a first end of the mat, wherein the mat is configured to be rolled around the dowel along a length of the mat (Col. 7 lines 21-25, “Because the cross-sectional circumference of the body 102 is relatively small and the material from the mat 500 is not permitted to exit the body 102, a tight coil is effectuated when the mat is rolled around the body 102”). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784